DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 09/03/2021, responding to the office action mailed on 05/11/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 05/11/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. JP 58098703 A (citation is from machine English translation attached herewith) in view of Zimmer et al. US 2012/0033214.
Regarding claim 21, Murakami a manufacturing method of an optical element (page 1 line 31 and Fig. 1: teaches manufacturing method of light reflector/mirror), wherein the optical element (mirror shown in Fig. 1) comprises a middle layer (page 1 line 4: teaches that layer 2 is an intermediate layer) between a base (page 1 line 33: teaches that layer 1 is a substrate) and a reflecting layer (page 1 lines 43-44: teaches that layer 3 is highly reflective layer), the method comprising: forming an electroplated film as the middle layer (page 1 lines 41-42 and 45-48: teaches that intermediated layer 2 is an electroplating nickel that applied to a substrate); cutting the electroplated film (page 1 lines 41-42: teaches that nickel or nickel alloy intermediate layer is formed by electroplating and, after it formed the surface is polished using diamond paste polishing); and forming a reflecting film (page 1 lines 43-44: teaches that reflective layer 3 is deposited on top of intermediate layer 2).  
Murakami fails to teach that: the electroplated is cut to form plurality of concave-convex structures and the reflective film are formed on top of the plurality of concave-convex structure.
Murakami and Zimmer are related with respect of manufacturing of an optical element especially reflective optical element.
Zimmer teaches a method for manufacturing of optical element (para [0002), wherein a middle layer (Figs. 1 and 2: layer 4) is formed between base layer (substrate 2) and reflective layer (layer 5), wherein the middle layer cut to form a plurality of concave-convex structure (as shown in Fig. 1 and Fig. 2 and para [0024]: the middle layer 2 have a wave-shaped (sinusoidal) shape i.e., convex-concave), and reflective layer deposited on top of the intermediate layer (Fig. 1 and Fig. 2: further depicts that reflective layer 5 deposited on top of the wave-shaped middle layer 4). Accordingly, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 22, the combination of Murakami and Zimmer teaches the manufacturing method according to claim 21, and Murakami further teaches wherein the electroplated film contains Cu or Ni as a main ingredient (page 1 liens 41-42: teaches that the electroplated intermediate layer is nickel or nickel alloy material).  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Zimmer as applied to claim 21 above, and further in view of Nagano et al. US 2008/0088930.
Regarding claim 35, the combination of Murakami and Zimmer teaches the manufacturing of the optical element manufactured by method of according claim 21, but fails to explicitly disclose the use of the optical element to be used in a spectroscopic apparatus.
In the same field of endeavor, Nagano teaches the use of diffraction grating being used in a spectroscopic apparatus (para [0002]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date because it is known in art for any grating optical element to be used in spectroscope device as a wavelength separation or selection element.
Allowable Subject Matter
Claims 23-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the manufacturing method according to claim 21, wherein the electroplated film is formed by a copper sulfate plating.  
Regarding claim 30, the manufacturing method according to claim 21, wherein the middle layer comprises a plurality of stacked layers, and wherein the plurality of layers are formed from respectively different materials.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872